Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 11, 2007                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  133276                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  RAYMOND O’NEAL,                                                                                      Stephen J. Markman,
          Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 133276
                                                                    COA: 274570
                                                                    Wayne CC: 05-515351-NH
  ST. JOHN HOSPITAL & MEDICAL
  CENTER and DR. RALPH DILISIO,
            Defendants-Appellants,
  and
  DR. EFSTATHIOS TAPAZOGLOU,
             Defendant.
  _________________________________________/

         By order of March 7, 2007, this Court granted immediate consideration and
  ordered a stay of trial court proceedings. On order of the Court, the application for leave
  to appeal the February 8, 2007 order of the Court of Appeals is considered and, pursuant
  to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Court of Appeals for consideration as on leave granted. We further ORDER that the stay
  entered by this Court on March 7, 2007, remains in effect until completion of this appeal.
  On motion of a party or on its own motion, the Court of Appeals may modify, set aside,
  or place conditions on the stay if it appears that the appeal is not being vigorously
  prosecuted or if other appropriate grounds appear.

       WEAVER, J., would deny leave to appeal as she is not persuaded of the need for
  immediate appellate review.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 11, 2007                      _________________________________________
           d0404                                                               Clerk